Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown in FIG. 3, or the feature(s) canceled from the claim(s):  
“detecting a voltage of the battery by using a voltage sensor” is not shown in FIG. 3.
“calculating a state of charge of the battery based on the voltage of the battery” – this limitation is interpreted as being labeled as S3 in FIG. 3, however, this is shown to be calculated from the battery temperature not the detected voltage.
“calculate a chargeable power” is shown to be S2 in FIG. 3, but this is not shown to be based on the voltage of the battery and a charge upper-limit voltage of the battery (illustrated as S5), rather, the charge upper-limit voltage is shown to be derived from the chargeable power.
“first charge power”, “first timing”, “second charge time”, “second charge power”, “first charge time” and “total charge time” is not adequately shown in the drawings. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second timing” is not mentioned in the specification.
The disclosure is objected to because of the following informalities: 
CCCV in ¶44 is not defined and should be spelled out;
“second timing”, from claim 2, is not found in the specification. 
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “first charging time”, “second charging time” and “first timing” are examples of terms that are inconsistently used. They are mentioned in the summary of the specification, but are not further used. The inconsistent use of terms between the claims, specification and the drawings make the terms unclear.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, line 4, the limitation "temperature of the battery" should recite “a temperature of the battery”. 
In claim 1, line 10 and claim 5, lines 10-11, the limitation "charge upper-limit voltage" should recite “a charge upper-limit voltage”. 
In claim 1, line 11 and claim 5, line 12, the limitation "outputtable power" should recite “an outputtable power”. 
In claim 1, line 14, the limitation “the battery temperature, the battery surrounding temperature” is redundant since in lines 4-5 “battery temperature” is defined to be 
In claim 1, line 21 and claim 5, line 22, the limitation “time” should recite “a time”.
In claim 1, lines 17-20, proper punctuation should be used in lines 17-20 for clarity. For purposes of examination, the language is interpreted as “calculating a second charge time, that is a charge time after the first timing based on the state of the battery when the first timing is reached, and the second charge power by referencing a map showing correspondence between the charge power, the state of charge, the battery temperature, and the charge time of the battery”.  
In claim 5, line 2, the limitation “battery temperature” should recite “a battery temperature”.
In claim 5, line 11, the limitation “chargeable power” should recite “a chargeable power”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the state of the battery" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim. It is unknown whether this state references “a state of charge” recited in line 8 of claim 1. Further, it is unclear what kind of state is being referred to (health, charge, etc.). For purposes of examination, this is being interpreted to be the state of charge of the battery recited in line 8. 
Claims 1-3 and 5 recites the limitation “the first charge time”. There is insufficient antecedent basis for the limitation in each of the claims. Further, it is unclear whether this is a separate time/timing from “first timing”. For purposes of examination, the examiner will assume the "first charge time" was meant to be "the first timing". These terms need to be consistent for claim 1-3 and 5. The final stanza of claim 1 and the third to final stanza of claim 5 will be interpreted such that the “first charge time” is defined as the “first timing” and the total charge time is the sum of the first charge time and the second charge time. If this interpretation is correct, then please add a stanza clearly defining the first charge time (e.g. “the first timing is known as a first charge time”); if not, then please amend the claims to clarify the language and provide an explanation.
Claim 2 recites “a second timing” in line 2. As with the “first timing”, because the language of the specification is not consistent with the claim language, it is unclear whether “a second timing” is meant to be the “second charge time”. Further, the language of “second timing” is not found in the specification. For purposes of examination, “second timing” is interpreted to be “second charge time”.  If this interpretation is correct, then please clearly define the “second timing” in the claim (e.g. “the second timing is known as 
Claim 2 also recites “when the second timing comes earlier than the first timing” in line 4. With the above interpretations, this language is inconsistent with claim 1, which recites “a second charge time that is a charge time after the first timing”, rendering the claim indefinite. For purposes of examination, “earlier” is being treated as a typographical error that is supposed to read “after”, in order to be consistent with claim 1. The specification is unclear as to what is the second charge time and the first charge time.
Claim 5 recites in line 1 “a charge controller” and in line 6 “a controller”. It is unknown whether these are separate controllers or the same. For purposes of examination they are interpreted as being the same controller. If this interpretation is correct, then line 6 should be amended to recite “the [[a]] controller”.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US20120326655A1) in view of Takano et al. (US20150236524A1).
Regarding claim 1, Nomura discloses calculating the total charging time it takes until the electric storage device (110) reaches the fully charged state (Nomura; ¶52) from 
The electric storage device (110) includes a storage device temperature sensor for measuring the temperature TB (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP) is also detected via a temperature sensor (160) and is also sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). Both the ambient temperature and the temperature of the battery are used by the ECU. Thus, a battery temperature is disclosed by Nomura.
Nomura further teaches including a voltage sensor that measures voltage VB. The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).
Nomura discloses a maximum electric power that can be received by the storage device (110) – or the chargeable power of the battery. The constant charging power (P1) – or a first charge power - is determined based on the maximum electric power that can be received by the storage device (110) or the maximum output power that can be generated from the electric power converter (200) - this is considered to be the outputtable power of a charger (Nomura; ¶49). 
Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using a measured current IB and the temperatures TB and TMP (Nomura; ¶32). This charge timing is interpreted as being the first timing.

The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59). 
Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, and the first timing being a timing that the battery temperature reaches a predetermined limit.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).

	It would be obvious to provide the method of calculating parameters of Takano with the parameters of Nomura in order to provide charging to the battery such that the calculated parameters reduce deterioration along with the charging time to allow for a battery that does not overheat but charges in a maximal amount of time (Takano; ¶5). 
Regarding claim 2, Nomura discloses that in the restricted region, the power in the restricted regions comes below the power of the non-restricted region P1 (FIG. 2 at W2, FIG. 3 at W3, W4, FIG. 7 at W40, FIG. 8 at W41, FIG. 10 at W42). Charging in the non-restricted region has a charging time of t1 and in the restricted region, or where the power comes below P1, a charging time of t10. As with claim 1, t10 is determined using the map shown in FIG. 5 (Nomura; ¶58).
As discussed in the 112 rejection, “second timing” is interpreted to be the “second charge time” and because “earlier” is inconsistent with claim 1, “earlier” is being treated as a typographical error. As illustrated in FIGS. 2, 3, 7, 8 and 10 of Nomura, the restricted region associated with t10 is after the non-restricted region associated with t1.

Regarding claim 3, Nomura teaches in that t10 is calculated using the state of charge of the first timing (S1 on the x-axis), temperature (T10-T15) and the second charge power (W20-W25) (FIG. 5).
Regarding claim 4, Nomura teaches that the total charging time (T_CHG=t1+t10) is calculated then the timer charging process begins (Nomura; ¶67-68; FIG. 6 at S190 and S150).
Regarding claim 5, Nomura discloses a storage device temperature sensor for measuring the temperature TB (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP) is also detected via temperature sensor 160 and sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). 
A voltage sensor measures voltage VB (Nomura; ¶32). 
An electric power converter (200) that functions as the electric power supply device – or charger (Nomura; ¶41).
The ECU – or electronic control unit – controls the electric power converter (200) (¶45) and computes the estimate of the total charging time T_CHG to the maximum state of charge - Smax (Nomura; ¶49 and 67).
The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).

Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using a measured current IB and the temperatures TB and TMP (Nomura; ¶32). This charge timing is interpreted as being the first timing.
Nomura discloses a map indicating the relationship between the  permissible charging power and the restriction start SOC and also the relationship between the temperature and the restriction start SOC. Thus, there is a relationship between the permissible charging power and the temperature. The second charging power is determined using the map of FIG.4 using the battery temperature (Nomura; FIG. 4; ¶56-57).
The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59).

Charging occurs in the non-restricted region – charging at P1 – before charging in the restricted region – charging at a lower power (FIG 2-3, 7-8 and 10).
	Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, and the first timing being a timing that the battery temperature reaches a predetermined limit.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).
	As discussed above, Nomura teaches a timing based on the battery temperature, the surrounding temperature, and a charge current when charging with the first charge power, but it is silent as to the first timing being “a timing that the battery temperature reaches a predetermined limit temperature. Takano teaches setting an allowable charge time corresponding to the upper limit temperature of the battery based on the relationship between the battery temperature and the easiness with which a reaction that causes deterioration of the battery would occur when charged at a high power (Takano; ¶60 and ¶94). 


Notice of References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darling et al. (US20180194592A1): This reference discloses a single sensor that detects both the surrounding temperature and the temperature of the battery.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859